Pannell, Presiding Judge.
In accordance with the decision of the Supreme Court in this case on certiorari (Gurwitch v. Luxurest Furniture Mfg. Co., 233 Ga. 934) the judgment of reversal entered by this court (Luxurest Furniture Mfg. Co. v. Furniture Warehouse Sales, Inc., 132 Ga. App. 661, 209 SE2d 63) is hereby vacated and a judgment of affirmance of the trial court is hereby entered.
*529Decided April 9, 1975.
Lazarus, Stokes & Kaplan, Marion B. Stokes, John H. Watson, for appellant.
Nall, Miller & Cadhenhead, Gerald A. Friedlander, James C. Pratt, for appellees.

Judgment affirmed.


Quillian and Webb, JJ., concur.